Citation Nr: 1600646	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for cervical strain with degenerative disc disease (DDD).

2.  Entitlement to an initial rating higher than 20 percent for right (dominant) shoulder impingement syndrome, status post-operative.

3.  Entitlement to an initial rating higher than 10 percent for panic disorder without agoraphobia.

4.  Entitlement to an initial rating higher than 10 percent for thoracolumbar spine DDD.

5.  Entitlement to an increased rating for right knee patellofemoral syndrome (PFS) with degenerative joint disease (DJD), currently rated at 10-percent disabling.

6.  Entitlement to an increased rating for left knee PFS with DJD, currently rated at 10-percent disabling.

7.  Entitlement to an initial rating higher than 10 percent for hammer toes, right foot.

8.  Entitlement to an initial compensable rating for recurrent vertigo for the period prior to January 6, 2015.

9.  Entitlement to an initial compensable rating for recurrent vertigo for the period beginning on January 6, 2015 and since.

10.  Entitlement to an initial compensable rating for right eye glaucoma with sebaceous cyst.

11.  Entitlement to an initial compensable rating for bronchial asthma.

12.  Entitlement to an initial compensable rating for hypertension.

13.  Entitlement to an initial compensable rating for left foot degenerative arthritis.

14.  Entitlement to an initial compensable rating for right foot interdigital tinea pedis.

15.  Entitlement to an initial compensable rating for left foot interdigital tinea pedis.

16.  Entitlement to an increased rating for varicose veins, left leg, currently rated at 20-percent disabling.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980, April 2004 to April 2005, and from June 2008 to March 2011. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for the cervical spine disability with an initial 30-percent rating; right shoulder disability with an initial 20-percent rating; panic disorder with an initial 10-percent rating; thoracolumbar spine disability with an initial 10-percent rating; hammer toes, right foot, with an initial 10-percent rating; and, glaucoma, right eye, bronchial asthma, hypertension, DJD, left foot, and bilateral foot skin disorder-all with initial noncompensable ratings.  The assigned effective date for all of the actions was in March 2011.  The rating decision also denied increased ratings for the bilateral knee and varicose veins disabilities.

The RO in Newark, New Jersey exercises jurisdiction of the claims file.

Although a hearing at the local RO via video conference was scheduled for July 2015, the Veteran's attorney informed the RO in an April 2015 letter that a hearing was not desired.

The issue of entitlement to an initial compensable rating for recurrent vertigo for the period beginning on January 6, 2015 and since; is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability has not been manifested by unfavorable ankylosis or associated neurological symptoms at any time during the initial rating period.

2.  The right shoulder disability has been manifested by limitation of motion (LOM) to shoulder level throughout the entire initial rating period.  Motion limited to 25 degrees from the side, or midway between the side and shoulder level has not manifested.

3.  The Veteran's panic disorder without agoraphobia has manifested, at most, with the need for continuous medication for control of symptoms.  As of December 2014, no mental disorder was diagnosed.

4.  The Veteran's thoracolumbar spine disability has been manifested by forward flexion greater than 0 to 60 degrees and combined range of motion (CROM) greater than 120 degrees throughout the initial rating period.  Neither favorable ankylosis of the thoracolumbar spine nor associated neurological symptoms have manifested at any time during the initial rating period.

5.  The bilateral knee disability has been manifested by painful noncompensable LOM throughout the entire initial rating period.  LOM on flexion of 0 to 45 degrees or less, or extension of -5 degrees or more has not manifested.  Neither has instability.

6.  The right foot disability has been manifested by flexible hammer toes of digits 2 through 5 throughout the entire rating period.  Claw foot has not manifested.

7.  The left foot degenerative manifests with arthritis shown on X-ray but no LOM or painful motion.

8.  For the period prior to January 6, 2015, the Veteran's recurrent vertigo been manifested by no findings related to the disorder.

9.  The Veteran's right eye disorder has manifested as glaucoma suspect without the need for continuous medication, and with corrected visual acuity of 20/40 or better.  Neither diagnosed glaucoma nor incapacitating episodes has manifested.

10.  The Veteran's bronchial asthma manifests with FEV1 greater than 71 to 80 percent, and it has not required the use of inhalational or bronchodilator therapy during the initial rating period of appeal. 

11.  The Veteran's hypertension has not been manifested by diastolic pressure of predominantly 100 or more, or systolic predominantly of 160 or more during the initial reporting period on appeal.  Elevated readings have primarily occurred when blood pressure was taken in medical settings.

12.  The bilateral tinea pedis is not manifested by involvement of exposed areas and affects less than 5 percent of entire body.  Intermittent systemic therapy has not been required.

13.  The Veteran's left leg varicose veins are not manifested by persistent edema, stasis pigmentation, eczema, or ulceration.

14.  The Veteran has met the percentage requirements for TDIU since his most recent discharge from active duty, has not been gainfully employed since that date, and has service connected disabilities that prevent him from engaging in gainful employment for which he would otherwise be qualified. 


CONCLUSIONS OF LAW

1.  The requirements for an initial rating higher than 30 percent for cervical spine DDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5242 (2015).

2.  The requirements for an initial rating higher than 20 percent for right (dominant) shoulder impingement syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201.

3.  The requirements for an initial rating higher than 10 percent for panic disorder without agoraphobia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.130, DC 9412.

4.  The requirements for an initial rating higher than 10 percent for thoracolumbar spine DDD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula, DC 5242.

5.  The requirements for an increased rating for right knee PFS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010.

6.  The requirements for an increased rating for left knee PFS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010.

7.  The requirements for an initial rating higher than 10 percent for hammer toes, right foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.71a, DC 5282.

8.  The requirements for an initial compensable rating for recurrent vertigo for the period prior to January 6, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.87, DC 6204.

9.  The requirements for an initial compensable rating for glaucoma with sebaceous cyst, right eye, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.79, DC 6013.

10.  The requirements for an initial compensable rating for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 3.655(b), 4.1, 4.10, 4.31, 4.97, DC 6602.

11.  The requirements for an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.104, DC 7101.

12.  The requirements for an initial compensable rating for degenerative arthritis, left foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, DC 5003-5284.

13.  The requirements for an initial compensable rating for interdigital tinea pedis, right foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.118, DC 7813-7806.

14.  The requirements for an initial compensable rating for interdigital tinea pedis, left foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1); 4.1, 4.10, 4.31, 4.118, DC 7813-7806.

15.  The requirements for an increased rating for varicose veins are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.104, DC 7120.

16.  The criteria for entitlement to TDIU have been met since March 28, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, initial ratings, and effective dates have been assigned for all disabilities except the bilateral knee and varicose veins disabilities, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as concerns those disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

As concerns the bilateral knee and varicose veins disorder, prior to issuance of the rating decisions, the RO sent the Veteran a March 2010 letter that provided time- and content-compliant VCAA notice.  Neither the Veteran nor his attorney has asserted any VCAA-related error or specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); see also Shinseki v. Sanders,129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA outpatient records, and the records related to his receipt of disability benefits from the Social Security Administration are in the claims file.  Neither the Veteran nor his representative has asserted that there are additional records to be obtained.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Claims Involving the Musculoskeletal System

For disabilities evaluated on the basis of LOM, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court Of Appeals For Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

These provisions; however, are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Veteran is in receipt of the highest schedular rating for cervical spine limitation of motion, and a higher rating would require ankylosis.  


Spine Disabilities

Rating Criteria

The May 2012 rating decision reflects that the RO evaluated the Veteran's cervical and thoracolumbar spine disabilities as degenerative arthritis.  See 38 C.F.R. § 4.71a, Plate V for the normal ROM values of the spine.  Degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  See 38 C.F.R. § 4.71, DC 5003.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Petitti v. McDonald, 2015 WL 6604304 (--Vet. App.-- Oct. 2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where the minimum compensable rating has been established, higher ratings based on pain are not available unless the pain causes actual loss of motion.  Mitchell.

The General Formula is used to evaluate degenerative arthritis under DC 5242.  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, 
a 30-percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less.  A 20 percent rating applies if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the cervical spine of greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a. General Formula.

As concerns the thoracolumbar spine, a 40-percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  Id.


Discussion

The December 2010 examination report reflects that the Veteran reported daily constant neck pain.  He denied radiation of pain to either upper extremity, bowel or bladder problems, weakness, flare-ups, or incapacitating episodes.  He reported further that the neck pain interfered with driving or any type rotation.  As concerned his low back, he reported that the onset of his problems was not associated with any specific trauma.  As with his neck, he denied any radiation of pain to either lower extremity, bowel or bladder problems, weakness, flare-ups, or incapacitating episodes.  He also denied any sensory changes.  He reported that he could not lift anything heavy, and that his low back pain interfered with any activity that entailed standing, walking, or bending.

The report reflects that the examiner noted that there was symptom magnification throughout the entire examination, as the Veteran put forth poor effort during ROM testing.  For example, while examination revealed limited motion, while getting dressed and undressed the Veteran in fact demonstrated almost full ROM which was not apparent during the examination.  During physical examination of the neck, the Veteran refused to demonstrate full ROM.  Per the effort which was put forth, forward flexion was to 15 degrees; backwards extension, 20 degrees; right lateral flexion, 10 degrees, left 15 degrees; and right lateral rotation, 20 degrees, left, 15 degrees, for CROM of 95 degrees.  There was no evidence of scoliosis, deformity, axial tenderness, or muscle spasms.  Spurling maneuver was negative.

Physical examination of the lumbar spine revealed no evidence of scoliosis, deformity, axial tenderness or pain on palpation, or muscle spasms.  On ROM testing, forward flexion was to 70 degrees; backwards extension, 20 degrees; right lateral flexion, 25 degrees, left 30 degrees; right lateral rotation, 35 degrees, left 25, for CROM of 205 degrees.  The examiner diagnosed cervical strain and DDD; and DDD of the lumbar spine.

Notwithstanding the examiner's notation as concerned the Veteran's effort during the examination, the May 2012 rating decision reflects that the RO assigned the maximum schedular rating for limitation of motion of the cervical spine absent unfavorable ankylosis.  38 C.F.R. § 4.71a, General Formula, DC 5242.  The Board finds no basis for a higher rating due to ankylosis, as the fact that the Veteran's cervical spine demonstrated ROM, albeit limited, by definition, means that there was no ankylosis.  See 38 C.F.R. § 4.71a, General Formula, Note (5).  The examination findings also revealed no basis for a separate rating for neurological symptoms, as the examiner noted that muscle tone, strength, and sensation of the upper extremities were normal.  

The findings on clinical examination also showed the lumbar spine disability to more closely approximate the criteria for the assigned 10-percent rating.  38 C.F.R. § 4.71a, General Formula, DC 5242.  A higher rating was not met or approximated, as lumbar spine forward flexion was greater than 0 to 60 degrees, and CROM was greater than 120 degrees.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.  Straight leg raising was negative bilaterally, and muscle tone, strength, and sensation of the lower extremities were normal.  Hence, there is no basis for a separate rating for neurological symptoms.

The Board notes that, in an April 2013 statement (VA Form 21-4138), the Veteran asserted that he experienced upper extremity radiculopathy due to his cervical spine disorder.  He provided copies of reports of private MRI examinations conducted in 2010 which were not noted in the December 2010 VA examination.  A July 2010 private report of a cervical spine MRI reflects that the examination revealed herniated discs at C7-T1 that contributed to central canal neural foraminal encroachment, multilevel DDD throughout the remainder of the cervical spine; and, that the loss of normal lordosis may have been due either to positioning or spasm.  VA outpatient records dated in October 2013 note that the Veteran provided reports of multiple private MRI examinations just noted.  The entry also notes that a VA physician noted that examination revealed a possible left-sided radiculopathy of the cervical spine.

Although the examiner who conducted the December 2010 VA spine examination apparently did not have access to the July 2010 MRI examination results, the VA report nonetheless reflects that physical examination did not reveal any cervical spine radiculopathy of the upper extremities.  As noted earlier, upper extremity motor and muscle strength were noted as normal, despite the Veteran's poor effort, and there was no muscle atrophy.

A July 2010 MRI of the lumbar spine revealed a herniated disc at L1-2, mild central canal encroachment, bulging disc at L4-5, and grade II spondylolisthesis of L5 on S1.  As was the case with the cervical spine results, the December 2010 VA examination findings did not reveal active lumbar radiculopathy of either lower extremity, as straight leg raising was negative, and muscle strength, etc., was normal.

In his Notice of Disagreement, the Veteran asserted that his disabilities had worsened since the 2010 examination.  He also asserted that the RO assigned his initial ratings without considering all of the evidence of record.  All indices are that the rating board considered all evidence in the claims file at that time.  Further, the DRO considered it as noted in the SOC.  And finally, the Board's review of the 2010 MRI examination results reveals no basis for a higher rating.

In April 2013, the Veteran also provided a copy of a February 2013 MRI examination report that notes that, when compared to the findings of earlier examinations, there was a herniated disc at T1-2.  The October 2013 VA outpatient entry notes that an August 2012 MRI of the lumbar spine revealed bilateral subacute L5 radiculopathies.

The Veteran was afforded another low back examination in November 2014.  The examination report reflects that the examiner reviewed the claims file and the Veteran's electronic records as part of the examination.  The Veteran reported the same symptoms as he reported in 2010, daily constant pain; but he continued to deny any flare-ups, sensory changes, or bowel or bladder problems.  Also, contrary to his earlier written submissions, he denied any pain radiating to the lower extremities.  The examiner noted that the Veteran used a cane for assistance with ambulation.  

Physical examination revealed no localized tenderness or pain on palpation.  Neither was there evidence of guarding or muscle spasm of the lumbar spine.  On ROM testing, forward flexion was to 80 degrees; backwards extension, 20 degrees; lateral flexion, 25 degrees bilaterally; right lateral rotation, 20 degrees, left 30, for CROM of 200 degrees.  The examiner noted that there was no objective evidence of pain on either movement.  Neurological examination was normal throughout, and the examiner noted that IVDS was not applicable.  X-rays were read as having shown no evidence of fracture but a grade 1-2 spondylolisthesis apparently due to bilateral spondylolysis at the L5-S1 level.  The examiner opined that there was no occupational impact from the spine disability.

The January 2015 cervical spine examination report reflects that the examiner reviewed the claims file and the Veteran's electronic records as part of the examination.  The Veteran reported essentially the same symptoms as he reported at the 2010 examination.  He also reported that he had undergone physical therapy which did provide some relief.  He denied any flare-ups or functional loss due to his symptoms.  

Physical examination revealed no localized tenderness or pain on palpation.  Neither was there evidence of guarding or muscle spasm of the cervical spine.  ROM testing revealed forward flexion to 40 degrees; backwards extension, 45 degrees; right lateral flexion 40 degrees, left 45 degrees; and lateral rotation, 75 degrees bilaterally.  There was objective evidence of pain on lateral flexion and left lateral rotation.  Repetitive-use testing revealed no additional loss of ROM, and imaging studies revealed no evidence of fracture.  Neurological examination was essentially normal throughout, and the examiner noted that there was no evidence of upper extremity radiculopathy, and that there was no evidence of intervertebral disc syndrome (IVDS).

Notwithstanding the findings of the private MRI examinations, examinations have not shown neurologic impairment associated with the findings in the lower extremities.  Findings on clinical examination in January 2015 revealed no basis for a separate rating for upper extremity radiculopathy, as deep tendon reflexes, motor strength, muscle tone, and sensation was normal throughout.  38 C.F.R. § 4.71a, General Formula.

The findings on examination revealed no basis for a rating higher than the assigned 10 percent for the lumbar spine disability, or a separate rating for neurological symptomatology.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met or approximated, as the forward flexion of the lumbar spine was greater than 0 to 60 degrees and CROM was greater than 120 degrees.  Further, although the examiner noted that the Veteran's functional loss was pain on movement, repetitive-use testing revealed no additional loss of ROM.  The examiner also opined that there would be additional loss of ROM during flare-ups; but the Veteran reported that he experienced no flare-ups or incapacitating episodes.

In his written submissions, the Veteran asserted that he dragged his feet when he walked.  The examination report, however, reflects no finding of that particular symptom.  As noted earlier, the Veteran is entitled to a staged rating for any part of the rating period on appeal where either disability been manifested by increased severity.  The Board finds that the evidence of record shows the cervical and thoracolumbar spine have manifested at the same level of severity throughout the entire initial rating period on appeal.  See O'Connell, 21 Vet. App. at 91-92; Fenderson, 12 Vet. App. 119.

The outpatient treatment records reveal no findings related to the cervical or thoracolumbar spine that would merit a higher rating for either.

Extraschedular Consideration

As reflected in the above discussion, the General Formula describes and contemplates all of the Veteran's claimed symptoms of his spine disabilities.  See 38 C.F.R. § 4.71a; see also 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  The Veteran has reported functional limitations due to pain, but the rating criteria contemplate pain.  38 C.F.R. §§ 4.4.0, 4.45, 4.59.   Thus, neither spine disability presents with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1). 

Right Shoulder

Rating Criteria

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, the examination reports reflect that the Veteran is right handed, which means that his right shoulder is the dominant shoulder.  The RO rated his right shoulder under Diagnostic Code 5201, which is rated on the basis of LOM.  38 C.F.R. § 4.71a.

The normal ROM of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A 20-percent evaluation is warranted for LOM of the major arm when motion is possible to the shoulder level.  LOM to midway between the side and shoulder level warrants a 30-percent evaluation for the major arm, and a 40-percent evaluation for LOM of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.
Discussion

The November 2010 examination report reflects that the Veteran denied any specific trauma was related to his shoulder problems.  He reported daily pain, which was worse with any type of overhead activity and on sleeping, and that he could not lift anything heavy.  He denied any flare-ups, dislocations, or incapacitating episodes.  Physical examination revealed no deformity, swelling, or atrophy.  ROM testing revealed forward flexion (elevation) and abduction to 90 degrees.  External rotation was to 80 degrees, and internal rotation was to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The examiner noted that the Veteran did not put forth full effort, as he complained of pain.  Right shoulder X-rays were read as having shown no evidence of fracture or degenerative changes.  Neurological findings of the upper extremities were noted in the discussion of the cervical spine examination and are incorporated here by reference; and, the Board finds no factual basis for a separate rating.  The examiner diagnosed impingement syndrome.

The objective findings on clinical examination show the Veteran was able to raise his shoulder at least to shoulder level, which would equate to 90 degrees.  See id.  Thus, the RO properly assigned a 20-percent rating.  38 C.F.R. § 4.71a, DC 5201.  A higher rating was not met or approximated, as shoulder motion was greater than midway between the side and shoulder level.  Id.  Further, the examiner noted that repetitive-use testing did not reveal additional loss of ROM.  The Board notes that the examination findings revealed right shoulder abduction was also limited to 90 degrees.  Nonetheless; the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the rating criteria for the shoulder do not provide for separate ratings for LOM on flexion (elevation) and abduction but-instead, addresses LOM of the arm generically.  See Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  Hence, the Veteran is not entitled to a separate rating for LOM on abduction.  Further, the examiner did not indicate any findings that would merit a higher rating for impairment of the humerus.  See 38 C.F.R. § 4.71a, DC 5202.  He was afforded another examination in November 2014.

The November 2014 examination report reflects that the Veteran reported the same symptoms as at the 2010 examination, to include that limitation of overhead lifting was the primary impact on his activities of daily living.  As noted with the other joints, the examiner reviewed the Veteran's medical records and the claims file.  He denied flare-ups.  Physical examination revealed no evidence of localized tenderness or pain on palpation.  ROM on both elevation and abduction was 0 to 160 degrees, and the examiner noted that there was no evidence of pain on either motion or on weight bearing.  Repetitive-use testing revealed no additional loss of ROM due to pain, weakness, etc.  Muscle strength testing was normal at 5/5, and there was no evidence of muscle atrophy.  Empty-can test was positive, but all other tests, e.g., impingement test.  There was no right shoulder instability or indication of clavicle pathology.  X-rays revealed no significant findings.

The objective findings on clinical examination show the right shoulder continued to more nearly approximate the assigned 20-percent rating.  38 C.F.R. § 4.71a, DC 5201.  A higher rating was not met or approximated as right shoulder ROM was greater than to shoulder level.  Further, the examiner noted that there was no evidence of impairment of the humerus or associated neurological symptoms.  The evidence of record, to include the VA outpatient records, show no entries that reflect right shoulder motion limited to midway between the side and shoulder level.  Hence, the right shoulder has manifested at the 20-percent rate throughout the entire rating period.  Thus, there is no factual basis for a staged rating.

Extraschedular Consideration

As reflected in the above discussion, the applicable rating criteria describe and contemplate all of the Veteran's claimed symptoms of his right shoulder disability.  The Veteran has also reported functional limitations due to pain, but the effects of pain are contemplated by the rating schedule.  38 C.F.R. §§ 4.40. 4.45, 4.59.  Thus, it does not present with an exceptional disability picture.  See Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Bilateral Knee

By way of history, a November 2007 rating decision granted service connection for arthritis due to trauma of each knee and assigned a 10-percent rating for each, effective in April 2005.  VA received the Veteran's claim for an increased rating in November 2010.  Arthritis due to trauma is rated as degenerative arthritis, see 38 C.F.R. § 4.71a, DC 5010; hence, the earlier discussion of degenerative arthritis is incorporated here by reference.

Rating Criteria

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10-percent rating.  A 20-percent evaluation requires that flexion be limited to 30 degrees.  A 30-percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation.  A 10-percent evaluation requires that extension be limited to 10 degrees.  A 20-percent evaluation requires that extension be limited to 15 degrees.  A 30-percent evaluation requires that extension be limited to 20 degrees.  A 40-percent evaluation requires that extension be limited to 30 degrees.  A 50-percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

Discussion

The November 2010 examination report reflects that the Veteran reported daily knee pain which was worse when using stairs.  He reported buckling and locking but denied instability.  The Veteran denied flare-ups and incapacitating episodes, and he reported that the knee disability impacted all of his activities of daily living, as he had difficulty squatting, going up or down stairs, and lifting anything heavy.  Physical examination revealed complaints of tenderness on palpation at the medial and lateral joint lines.  ROM was 0 to 90 degrees bilaterally.  The examiner noted positive symptom magnification on the movement.

ROM findings on examination show that each knee  been manifested by noncompensable LOM, which would warrant the assigned 10-percent rating due to painful noncompensable LOM.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.59.  A higher rating was not met or approximated, as LOM on flexion was greater than 0 to 60 degrees, and extension was full.  As the knee rating is based on 38 C.F.R. § 4.59, the Veteran is not entitled to a separate rating for painful motion on extension.  Only one rating for each joint is allowable for painful noncompensable LOM.  Further, the examiner noted that there was no additional loss of ROM on repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45.  The examination report also reflects that the examination revealed no instability.  Hence, there is no factual basis for a separate rating for instability.  See 38 C.F.R. § 4.71a, DC 4257.  The examiner also noted that motor strength was 5/5 on both flexion and extension.

The Board notes that documents added to the record after the November 2010 VA examination include a report of a February 2010 MRI examinations of each knee.  The MRI revealed a medial meniscus tear of the posterior horn and small joint effusion of each knee.  The Board also notes the Veteran's reports of locking at the VA examination.  The Board considers the application of DC 5258, which provides for a 20-percent rating for dislocated semilunar cartilage and finds it inapplicable.  The MRI examination report notes a tear in the meniscus, and noted no reference to dislocated cartilage.  Hence, the Board finds a higher rating under DC 5258 was not met or approximated.

At the November 2014 examination, the Veteran reported persistent intermittent pain.  He also reported stiffness, soreness, and aching.  On a scale of 1 to 10, he assessed his pain as 4-5/10.  The Veteran reported further that prolonged sitting and walking on hard surfaces aggravated the pain but not walking on a treadmill.  He also reported giving away at times but he denied that his knees locked, though they did make a clicking sound.  He also denied flare-ups.  Physical examination revealed no evidence of tenderness or pain on palpation of the knee joint.  ROM was 0 to 140 degrees bilaterally without objective evidence of pain.  The examiner noted that ROM was normal.  See 38 C.F.R. § 4.71a, Plate II.  X-rays revealed no fracture but minimal DJD with small bilateral suprapatellar joint effusions, left slightly larger than right.  The examiner noted that repetitive-use testing revealed no additional loss of ROM, and muscle strength was normal.  The examiner also opined that no additional limitation would result from flare-ups, etc.

The findings on examination show that each knee continued to more nearly approximate the assigned 10-percent rating, as ROM was normal.  38 C.F.R. § 4.71a, DC 5260, 5261.  The Board notes the small effusions revealed by X-ray, but the examination report reflects that the examiner noted the absence of any meniscus symptomatology plus, as noted earlier, the Veteran denied that his knees locked.  Hence, a higher rating under DC 5258 for cartilage symptoms is not indicated.  The examiner also noted that each knee was stable, so there is no basis for a separate rating for instability.  The evidence of record shows that each knee has manifested at the 10-percent rate throughout the entire rating period on appeal.

Extraschedular Consideration

As reflected in the above discussion, the applicable rating criteria describe and contemplate all of the Veteran's claimed symptoms of his bilateral knee disability.  Thus, it does not present with an exceptional disability picture.  See Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Right Foot (Toes) and Left Foot Arthritis

The December 2010 examination report reflects that the Veteran reported pain in all toes on walking and standing.  He denied any symptoms of swelling, redness, or stiffness, etc.  He reported further that he could walk farther than one-quarter mile but less than a mile; and, that his standing limitation was due more to his low back than either foot.  Physical examination revealed the Veteran's posture as erect and his gait normal.  There is no evidence of swelling, tenderness, instability, weakness, or painful motion.  The examiner noted flexible hammer toes of digits 2 through 5.  There was no claw foot or evidence of malunion of the tarsal or metatarsal bones.

The examination findings show that the initial 10-percent rating was appropriate.  38 C.F.R. § 4.71a, DC 5282.  A higher rating was not met, as the hammer toes affected only one foot.  Id. 

At the November 2014 examination, the Veteran reported similar symptoms.  Long walks triggered pain which he treated with rest.  Physical examination revealed the same status as at the 2010 examination, flexible hammer toes at 2 through 5 with no pain on ROM.  The examiner noted that there would be no functional loss during flare-ups, etc.  In light of these findings, the Board finds that a higher rating was not met or approximated.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 282.

The Veteran reported similar symptoms for the left foot, which was pain at the heel and toes on standing.  He denied any symptoms of swelling, redness, or stiffness, etc.  Physical examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  Examination revealed no pathology of the left foot such as claw foot or hammer toe, etc.  The left foot X-ray revealed multilevel degenerative changes.

The May 2012 rating decision reflects that the RO assigned DC 5003-5284 for the left foot.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  The earlier discussion of how arthritis is evaluated is incorporated here by reference.  DC 5284 rates other injuries of the foot.  See 38 C.F.R. § 4.71a.

The interphalangeal, metatarsal, and tarsal joints of the foot are considered as a group of minor joints, and they rated as a single major joint.  38 C.F.R. § 4.45(f).  The November 2010 X-ray examination report does not reflect which joints manifested the degenerative changes.  Nonetheless, the Board finds that a compensable rating for arthritis shown on X-ray was not met, as the examination report reflects that examination revealed no LOM or painful motion, etc.  See generally Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014); 38 C.F.R. § 4.71a, DC 5003.  As an aside, the Board notes that the examination report revealed no basis for a hyphenated DC.  Nonetheless, the examiner noted no other injury of the left foot.  Hence, a separate compensable rating is not appropriate under 38 C.F.R. § 4.71a, DC 5284.

The November 2014 examination report reflects that physical examination revealed no LOM, painful motion, or other joint pathology of the left foot.  The examiner opined that there was no functional loss due to the diagnosed degenerative changes shown on X-ray.  No additional X-rays were taken.  In light of these factors, the Board finds that the left foot continued to manifest at the noncompensable rate.  38 C.F.R. § 4.31.

The Board finds that the evidence of record shows that both feet have manifested at the same rate throughout the entire rating period.  Hence, a staged rating is not indicated for any part of the rating period.

Extraschedular Consideration

As reflected in the above discussion, the applicable rating criteria describe and contemplate all of the Veteran's claimed symptoms of the disabilities of his feet.  Thus, it does not present with an exceptional disability picture.  See Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Acquired Mental Disorder

Rating Criteria

A mental disorder which manifests with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, the symptoms of the disorder are controlled by continuous medication, warrants a 10-percent rating.  38 C.F.R. § 4.130, DC 9412.

Mental impairment that manifests with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  Id.

A 50-percent evaluation will be assigned for a mental disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5"). 38 C.F.R. § 4.130 (2013).  DSM-5 contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in May 2015.  Hence, DSM-5 is the governing directive.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Nonetheless, the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.



Discussion

The evidence of record shows that the primary chronic symptoms of the Veteran's acquired mental disorder have been sleep impairment and memory impairment.  The December 2010 VA examination report reflects that the examiner noted the Veteran's history of in-service treatment for panic disorder.  The Veteran was still on active duty at the time of the examination.  The examiner noted that, at the time of the examination, the Veteran's symptoms were controlled completely by his prescribed medication.

The Veteran reported that, in May 2009, he awoke sweating, and he could not breathe; and, his symptoms developed into constant panic attacks.  They consisted of palpitations, pounding heart, sweating, chills, and flashes throughout his body.  They became daily occurrences until he was placed on a regimen of medication.  Hence, the examiner noted a history of panic disorder without agoraphobia.  The Veteran reported that his main stressor was a fear that the panic attacks would return.  Mental status examination revealed no abnormalities.  He was alert and fully oriented.  Memory, concentration, abstract reasoning, and impulse control, etc., were all intact.  The Veteran denied any suicidal or homicidal ideation.  He reported that he had been married for 28 years, and he had three stepdaughters from his wife's previous marriage, with all of whom he reported an excellent relationship.  He also reported a good relationship with two brothers.  Both of his parents are deceased.  The Veteran reported full independence in his activities of daily living.

The examiner diagnosed history of panic disorder, currently controlled with daily medication.  Axis V GAF was assessed at 68.

A GAF of 68 is near the top end of the range 61 to 70 and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships).  The examiner also noted that the Veteran's impairment would return if he ceased his medication.
The Board acknowledges the Court's decision in Jones v. Shinseki, 26 Vet. App. 56 (2012), which held that factors outside the rating criteria, such as the impact of medication, may not be considered when evaluating a disability.  In this case, however, the rating criteria specifically allows for a minimum 10-percent rating where symptoms are controlled by continuous medication.  Hence, as the objective findings at the December 2010 mental examination show the Veteran's history of panic disorder without agoraphobia was properly rated at 10 percent, as the examiner diagnosed that his symptoms were controlled by continuous medication.  38 C.F.R. §§ 4.10, 4.130, DC 9412.

The November 2014 mental examination report reflects that the Veteran reported that he still resided with his wife of 32 years, and that he had a great relationship with her and his three step-daughters.  He denied any concerns and or complaints regarding his interpersonal relationships.  The Veteran stated that he was frustrated with his physical limitations and explained that he once enjoyed martial arts, running, lifting weights, and engaging in home repair.  He reported further that he continued to have the desire and motivation to engage in activities, but he had to limit his activity due to his physical pain.  The Veteran denied depressed mood, tearfulness, and/or feelings of hopelessness/helplessness in regards to his physical limitations and pain.  The Veteran also shared that he desired to engage in his former occupation of plumber, but his physical limitations precluded it.  He also reported that he was not then in current mental health treatment, and that a private physician maintained the medication that controlled his symptoms.  The Veteran then reported that he intended to discuss with his physician, the prospect of stopping the medication, as he had not experienced any panic-like symptoms since 2009 when he was issued an inhaler for his asthma.

Mental status examination revealed that the Veteran was fully alert and oriented.  His mood was anxious and his affect was tense, but he explained that he always felt uncomfortable in medical settings.  He denied suicidal or homicidal ideation; and, the examiner noted that the Veteran appeared to be a reliable historian.  The Veteran stated that, although he felt anxious and tense at times, he did not believe that it was a problem.  Overall, the Veteran was of the opinion that his "panic attack" was actually asthma.  The examiner opined that, based on the examination, the Veteran did not meet the DSM-5 criteria for panic disorder or any other mental disorder.  Accordingly, no diagnosis was entered.

In light of the findings on examination and the Veteran's reports, the evidence is against an initial rating higher than 10 percent for panic disorder without agoraphobia.  The evidence does not show additional social or occupational impairment.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9412.

Extraschedular Consideration

As reflected in the above discussion, the applicable rating criteria describe and contemplate all of the Veteran's claimed symptoms of his acquired mental disorder.  Thus, it does not present with an exceptional disability picture.  See Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Recurrent Vertigo

The RO evaluated the Veteran's vertigo under DC 6205.  See 38 C.F.R. § 4.87.  DC 6205 evaluates Meniere's syndrome in combination with hearing impairment.  The Veteran's bilateral hearing loss is not service connected; so the criteria require that the Meniere's be evaluated as a peripheral vestibular disorder under DC 6204.  38 C.F.R. § 4.87, DC 6205, Note.  Under DC 6204, a 10-percent rating is warranted for occasional dizziness.  A 30-percent rating is warranted for dizziness and occasional staggering.  A note in this code further explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.

Discussion

The December 2010 ear examination report reflects that the Veteran reported that he experienced on-and-off vertigo that lasted approximately 20 minutes and occurred about two or three times a month.  He also complained of recurrent bleeding of the ear and reported a history of a ruptured eardrum.  The Veteran also reported having worn a hearing aid for one year.  Physical examination revealed a normal auricle, ear canal, and tympanic membranes bilaterally.  The examiner noted that the eardrum had healed, and there was no discharge from the ear.  There was no tenderness over the mastoid or localizing neurological signs, or nystagmus.  The examiner diagnosed recurrent vertigo without active ear disease.

The Board acknowledges the Veteran's reports of vertigo episodes two to three times a month, and the fact that he is competent to identify and report dizziness.  38 C.F.R. § 3.159(a)(2).  Nonetheless, the rating criteria require objective findings before a compensable rating may be assigned.  The examination report reflects that the examiner noted no objective findings related to the disorder, i.e., the absence of localizing neurological signs, or nystagmus.  Hence, the assignment of an initial noncompensable rating was appropriate.  38 C.F.R. § 4.10, 4.31, 4.87, DC 6204, Note.

Right Eye Glaucoma

Open-angle glaucoma is rated on the basis of visual impairment due to the disease.  If continuous medication is required, a minimum rating of 10 percent is required.  38 C.F.R. § 4.79, DC 6013.  Visual impairment is rated on the basis of corrected visual acuity.  38 C.F.R. § 4.76(b).

Discussion

The December 2010 eye examination report reflects that the Veteran reported an ocular history of stringy discharge of the left eye in 2008 which was treated with tobramycin.  The discharge resolved completely.  The examiner also noted a two-year history of borderline glaucoma which was treated with Timolol drops until they were changed to Travatan Z.  The Veteran reported a blister in the eye which the examiner noted was diagnosed as a cyst of the right eyelid in August 2008.  The cyst was removed in October 2009.  The Veteran reported that he had not used the Travatan Z drops in quite a while.  Physical examination revealed uncorrected and best corrected visual acuity of 20/20 in each eye.  Physical examination, slit lamp and fundus examinations revealed no abnormalities.  The examiner diagnosed glaucoma suspect and sebaceous cyst of the right eye.

The December 2014 eye examination report reflects that the examiner noted the Veteran's prior diagnoses of glaucoma suspect and right eyelid cyst.  The examiner noted the Veteran's history as reported at the December 2010 examination.  The 21014 report, however, reflects that the Veteran reported that he was later told that he did not have glaucoma, and the eye drops were discontinued.  Physical examination revealed no abnormalities and visual acuity for near and distance, corrected and uncorrected, of 20/40 or better in each eye.  Right eye pressure was 16, and left eye pressure, 17.  External examination was normal, other than a cyst of the lower right eyelid.  Slit lamp examination was normal.  Fundus examination revealed an abnormality of the right optic disc which the examiner noted as cup-to-disc ratio of 0.65.  Fundus examination was otherwise normal.  The examiner noted on the DBQ that the Veteran had an eye condition that might result in a visual field defect but none was listed.  The examiner noted no defects in the Veteran's visual field.  A lacrimal gland and lid disorder (other than ptosis or anatomic loss) was noted, but the examiner noted that there was no scarring, etc.  The examiner noted that the Veteran had not had any incapacitating episodes over the prior 12 months.

The examiner continued the diagnoses of record, which were glaucoma suspect and a cyst of the right eyelid.

In light of the absence of a diagnosis of glaucoma or of any other eye disorder that results in visual acuity of worse than 20/40, continuation of a noncompensable rating is appropriate.  38 C.F.R. §§ 4.10, 4.31, 4.75. 4.76, 4.79, DC 6013.

Bronchial Asthma

The RO evaluated the Veteran's asthma under DC 6602.  Unless certain exceptions are present, ratings under DC 6602 are based on PFTs.  38 C.F.R. § 4.96(d).  None of the noted exceptions are present in the Veteran's case.  Under DC 6602, a 100- percent evaluation is assignable for asthma with an FEV-1 of less than 40 percent predicted, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60-percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or; an FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Where the FEV-1 is 56- to 70-percent of predicted, or; the FEV-1/FVC is 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication is required, a 30-percent rating is for assignment.  If the FEV-1 is 71- to 80-percent of predicted; or the FEV-1/FVC is 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy is required, a 10-percent rating is assignable.  With all ratings the absence of clinical findings of asthma at the time of examination requires a verified history of asthmatic attacks.  38 C.F.R. § 4.97, DC 6602.

Discussion

The December 2010 respiratory examination report reflects that the Veteran reported that he was diagnosed with asthma upon his return from Iraq after seeing a pulmonologist and an allergist.  He reported that he took Singulair 10 mg daily without any side effects, that he was asymptomatic while on the medication, and had not used a Proventil inhaler over the prior year.  He denied having received any allergy immunotherapy, as well as asthma attacks, dyspnea on exertion, shortness of breath, exacerbations, or incapacitating episodes.  Physical examination revealed that the lungs were clear to auscultation bilaterally and without wheezes, rales, or rhonchi.  The examination report reflects that PFTs revealed FEV1 of 95.6% of predicted, and FEV-1/FVC of 69.  Post-bronchodilator results were FEV1, 98.4%, and FEV-1/FVC 70.  The results were interpreted as having shown normal spirometry; no bronchodilator response; and, mild reduction of diffusing capacity.  A diagnosis of bronchial asthma was noted with the instruction to use the post-bronchodilator result for rating purposes.  The report also noted that FEV1 should be used for rating purposes.  See 38 C.F.R. § 4.96(d)(6).

The SOC reflects that the decision review officer did not reference the December 2010 PFT results.  Nonetheless, the FEV1 of 98.4% is greater than the 80% which would warrant a 10-percent rating.  The Board notes that the rating criteria are in the disjunctive, that is, a FEV1 of 71 to 80% or intermittent inhalational or oral bronchodilator therapy will warrant a 10-percent rating.  The Veteran reported that he had not used an inhaler for over a year.  This would coincide with the Veteran's report at the December 2010 mental examination that it was the 2009 prescription for an inhaler that convinced him that his panic attacks were in fact asthma.  The rating criteria do no provide for an oral agent such as the Singulair the Veteran reported he used.  Hence, the Board finds that the Veteran's bronchial asthma warrants the assigned noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.97, DC 6602.

The November 2014 respiratory examination report reflects that the Veteran reported that he had no current asthma-related complaints, and that he was not taking any medication for the disorder.  He denied having had any attacks or incapacitating episodes during the prior year.  The examiner noted that there was no evidence of any of the factors that would warrant a compensable rating.  Further, the examination report reflects that the Veteran failed to report for the PFTs that were part of that examination.  Hence, the Board relies on the evidence of record in deciding the appeal.  See 38 C.F.R. § 3.655(b).

Thus, the Board finds that the Veteran's bronchial asthma continued to warrant the assigned noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.97, DC 6602.

Hypertension Rating

Hypertension is rated under DC 7201.  See 38 C.F.R. § 4.104.  Those criteria provide that, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10-percent disability rating.  Further, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20-percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40-percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60-percent disability rating is warranted when diastolic pressure is predominantly 130 or more.

Discussion

The December 2010 general examination report reflects that the Veteran reported that he was diagnosed with hypertension in January 2008.  He was placed on medication, but he reported at the examination that he was not taking any medication at that time.  He denied headaches or epistaxis.  His blood pressure reading at the examination was 160/90 in the left arm, and 150/94 in the right arm.  The examiner diagnosed essential hypertension, mildly uncontrolled.

The December 2014 hypertension examination DBQ reflects that the examiner reviewed the claims file and the Veteran's medical records as part of the examination.  The Veteran reported his history, as reported at the 2010 examination, and reported further that he was not on any medication for his hypertension.  The examiner noted that there was no history of diastolic pressure predominantly of 100 or more.  Blood pressure readings of the day of the examination were 140/96, 146/90, and 142/94, for an average of 142/93.

The Board notes the blood pressure reading at the December 2010 examination of 160/90, as well as several elevated readings in 2009 and 2010 while the Veteran was still in active service.  There were December 2009 readings of 189/117 and 179/110.  A September 2010 entry in the service treatment records, however, notes that the Veteran reported that he took his blood pressure twice daily at home, and the readings had been normal.  A July 2010 entry notes a diagnostic impression of reactive hypertension.  The Board also notes the Veteran's report at the 2010 mental examination that he generally was uncomfortable in medical settings.  In light of these factors, especially the finding at the December 2014 examination that the Veteran was not taking any medication for his hypertension; and, that his diastolic pressure was less than 100, and his systolic pressure was less than 160, the Board finds that his hypertension has not been manifested by diastolic pressure predominantly of 100 or more, or systolic pressure predominantly of 160 or more for the initial rating period on appeal.  Thus, it has more nearly approximated a noncompensable rating.  38 C.F.R. §§ 4.10, 4.31, 4.104, DC 7101.  

Bilateral Foot Skin Symptomatology

Rating Criteria

The rating decisions of record reflect that the left foot skin disability is rated as interdigital tinea pedis.  The rating criteria evaluate this disability as either scars or as dermatitis, whichever is dominant.  See 38 C.F.R. § 4.118, DC 7813.  The evidence of record shows no scars of the left foot; hence, it is rated as dermatitis.

Dermatitis is rated under DC 7806.  DC 7806 provides that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12 month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20-percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six (6) weeks during the past 12 month period, a 10-percent rating is warranted.  38 C.F.R. § 4.118.

A 30-percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Finally, a rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40- percent of exposed areas affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  Id.

Discussion

The December 2010 examination report reflects that the examiner noted the Veteran's treatment in active service for cellulitis.  The Veteran reported several outbreaks during a typical year but on less than a monthly basis.  They generally lasted for more than two days but for less than a week.  Exposure to heat and dirt precipitated his symptoms which he addressed by soaking his feet in peroxide.  Physical examination of the feet revealed maceration between the toes.  The examiner diagnosed interdigital tinea pedis of both feet with no cellulitis noted and opined that there was no occupational impairment or impact of activities of daily living.

The examiner did not note the percentage of the body affected.  The May 2012 rating decision, however, reflects that the RO determined that less than 5 percent was affected and assigned a noncompensable rating.  It is clear that no exposed areas are impacted by the disability.  The Board finds that determining the percentage of the body affected is not an action that requires medical training.  See 38 C.F.R. § 3.159(a).  Thus, a noncompensable rating was indicated as of the 2010 examination.  38 C.F.R. §§ 4.10, 4.31.

The November 2014 examination report reflects that the findings on examination were the same as at the 2010 examination: maceration between the toes of both feet.  The examiner noted that no exposed areas were involved, and that less than five percent of the entire body was involved.  Hence, a compensable rating was not met or approximated.  38 C.F.R. §§ 4.10, 4.31, 4.118, DC 7806.

Disabilities Rated Noncompensable

As reflected in the above discussions, each disability was rated noncompensable under the applicable rating criteria for each.  Thus, neither presents with an exceptional disability picture.  See Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

Varicose Veins, Left Leg

By way of history, a February 1981 rating decision granted service connection for varicose veins of the left leg with a 20-percent rating, effective in July 1980.  Hence, the Veteran's current rating is protected.  38 C.F.R. § 3.951(b).  VA received the Veteran's claim for an increased rating in November 2010.

Rating Criteria

The applicable rating criteria provide that a 20-percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40-percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60- percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100-percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

A note following DC 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.


Discussion

The December 2010 examination report reflects that the Veteran reported his varicose vein disability was stable.  He reported further that he did not use stockings, and that he kept his leg elevated, though without any effect.  He denied any surgery for the condition, or any history of ulcers, aching, fatigue, or paresthesias.  The Veteran reported that his walking was hampered by his hammer toes, not his varicose veins.  Physical examination revealed 0.25-cm diameter varicose veins that extended from the knee down to the ankle, mostly on the posterior calf.  There was no tenderness, to include no calf tenderness, or active phlebitis.  Hair growth was normal.

The objective findings on clinical examination show the Veteran's left leg varicose veins do not meet the criteria for a higher rating, as there were no findings of persistent edema and stasis pigmentation or eczema.  38 C.F.R. §§ 4.10, 4.104, DC 7120.  The December 2010 examination was the only examination to address the varicose veins; and, the Veteran did not assert in his written submissions or VA Form 9 that they had worsened since that examination.  The Veteran essentially reported the disorder was asymptomatic.  Hence, the Board finds no basis for a remand.  In as much as the rating schedule describes all of the Veteran's symptoms when present, the Board finds that referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b).



TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the Veteran has met the percentage criteria for award of a TDIU under 38 C.F.R. § 4.16(a).  He has service connected disabilities of the musculoskeletal system that count as a single disability for purposes of 38 C.F.R. § 4.16(a), and combine for at least a 40 percent rating.  38 C.F.R. § 4.25 (2015).  His combined rating is 80 percent.  The Social Security Administration (SSA) has found him to be disabled from employment due largely to service connected disabilities.  In addition, the Veteran's representative has submitted the opinion of a vocational expert who concluded that the service connected disabilities would preclude gainful employment.  It appears that the Veteran has not been gainfully employed since his most recent discharge from service in August 2011.  The evidence supports the grant of TDIU.

Extraschedular

As set forth above the disabilities on appeal have each been rated in accordance with the rating schedule.  The Veteran's asserted symptomatology was within the rating criteria for each disability and there has been no argument that there are symptoms not contemplated by the schedule.  Thus, as reflected in the Board's discussion of each disability on appeal, the evidence of record shows that the general rating schedule for each disability described and contemplated the claimed disability.  Hence, the disability picture of neither of the disabilities on appeal is exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture for either disability, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill.


ORDER

Entitlement to an initial rating higher than 30 percent for cervical strain with DDD is denied.

Entitlement to an initial rating higher than 20 percent for right (dominant) shoulder impingement syndrome is denied.

Entitlement to an initial rating higher than 10 percent for panic disorder without agoraphobia is denied.

Entitlement to an initial rating higher than 10 percent for thoracolumbar spine DDD is denied.

Entitlement to an increased rating for right knee PFS with DJD is denied.

Entitlement to an increased rating for left knee PFS with DJD is denied.

Entitlement to an initial rating higher than 10 percent for hammer toes, right foot is denied.

Entitlement to an initial compensable rating for recurrent vertigo is denied.

Entitlement to an initial compensable rating for right eye glaucoma with sebaceous cyst is denied.

Entitlement to an initial compensable rating for bronchial asthma is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for left foot degenerative arthritis is denied.

Entitlement to an initial compensable rating for right foot interdigital tinea pedis is denied.

Entitlement to an increased rating for varicose veins, left leg is denied.

Entitlement to TDIU is granted.


REMAND

The January 2015 ear examination report reflects that the tests conducted at the examination were all negative, but the examiner noted that the Veteran's diagnosis of vertigo was not in error.  The rating criteria do not provide for the impact of medication.  Inasmuch as the examiner noted that the Veteran was taking anti-vertigo medication, the Board finds that additional medical input is needed to determine if the Veteran's medication may have caused the negative test results.  See Jones v. Shinseki, 26 Vet. App. 56.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the examiner who conducted the January 2015 ear examination to review the claims file and clarify whether the Veteran's vertigo medication may have impacted the clinical tests which were conducted at the examination; and if so, provide an opinion as to whether vertigo would, at least as likely as not, be present without medication.  The examiner should provide reasons for the opinion.  If the examiner is unavailable another physician should provide the review and opinion.  The Veteran should be afforded any additional recommended examinations.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


